 
Exhibit 10.5
 
 
EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT
NON-PLAN




THIS EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) entered
into as of June 3, 2011 (the “Grant Date”) between GelTech Solutions, Inc. (the
“Company”) and Michael Hull (the “Optionee”).


WHEREAS, pursuant to the authority of the Board of Directors (the “Board”), the
Company has granted the Optionee the right to purchase common stock of the
Company pursuant to stock options (the “Options”).


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.           Grant of Non-Qualified Options.  The Company irrevocably granted to
the Optionee, as a matter of separate agreement and not in lieu of salary or
other compensation for services, the right and option to purchase all or any
part of 150,000 shares of authorized but unissued or treasury common stock of
the Company on the terms and conditions herein set forth.  The common stock
shall be unregistered unless the Company voluntarily files a registration
statement covering such shares with the Securities and Exchange Commission.  The
Options are not intended to be Incentive Stock Options as defined by Section 422
of the Internal Revenue Code of 1986 (the “Code”) and are not issued under any
of the Company’s equity incentive plans.  This Agreement replaces any stock
option agreement or offer letter previously provided to the Optionee, if any,
with respect to the Options.


2.           Price.  The exercise price of the Options is $1.94 per share.


3.           Vesting - When Exercisable.


(a)           Of the Options: (i) 50,000 Options vest if the Optionee becomes a
full-time employee by September 1, 2011 and (ii) assuming the initial vesting,
the remaining Options will vest in six equal increments on each June 30th and
December 31st, with the first vesting date for the 100,000 Options being
December 31, 2011, subject to the Optionee’s continued employment with the
Company on each applicable vesting date.  Any fractional vesting shall be
rounded up to the extent necessary.  Notwithstanding any other provision in this
Agreement, the Options shall vest immediately on the occurrence of any of the
following events: (i) the consummation of the sale or disposition by the Company
of all or substantially all of the Company’s assets in a transaction which
requires shareholder approval under applicable state law; or (ii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation (“Change of Control”). Additionally, all Options shall vest
immediately on the date the Company publicly announces, by press release, by
disclosure in a filing with the Securities and Exchange Commission or otherwise
(the “Public Announcement”), its intention to sell substantially all of the
Company’s assets or to enter into a merger or consolidation as described in
clauses (i) and (ii) under the above definition of Change of Control.  If the
Optionee exercises the Options within 10 calendar days from the date of the
Public Announcement, the Optionee shall be deemed a record holder of the shares
underlying the Options as of the record date of the Change of Control.

 
 
 

--------------------------------------------------------------------------------

 



(b)           Subject to Sections 3(c) and 4 of this Agreement, the Options may
be exercised prior to vesting and remain exercisable until 6:00 p.m. New York
time for 10 years from the Grant Date (the “Expiration Date”).


(c)           Notwithstanding any other provision of this Agreement, at the
discretion of the Board or the Compensation Committee, all Options, whether
vested or unvested, shall no longer be exercisable and will be immediately
forfeited if any of the following events occur:


(1)           The Optionee is dismissed as an employee based upon fraud, theft,
or dishonesty, which is reflected in a written or electronic notice given to the
employee;


(2)           The Optionee purchases or sells securities of the Company in
violation of the Company’s insider trading guidelines then in effect;


(3)           The Optionee breaches any duty of confidentiality including that
required by the Company’s insider trading guidelines then in effect;


(4)           The Optionee competes with the Company during a period of one year
following termination of employment by soliciting customers located within or
otherwise where the Company is doing business within any state, or where the
Company expects to do business within three months following termination and, in
this later event, the Optionee has actual knowledge of such plans;


(5)           The Optionee is unavailable for consultation after termination of
the Optionee if such availability is a condition of any agreement between the
Company and the Optionee;


(6)           The Optionee recruits Company personnel for another entity or
business within 24 months following termination of employment;


(7)           The Optionee fails to assign any invention, technology, or related
intellectual property rights to the Company if such assignment is a condition of
any agreement between the Company and the Optionee; or
(8)           The Optionee acts in a disloyal manner to the Company.
 
 
 
 
2

--------------------------------------------------------------------------------

 




4.           Termination of Relationship.


(a)           If for any reason, except death or disability as provided below,
the Optionee ceases to act as an employee of the Company, all vested Options as
of the date of the termination of employment may be exercised by the Optionee at
any time within three months following termination of employment.


(b)           If the Optionee shall die while an employee of the Company, the
Optionee’s estate or any Transferee, as defined herein, shall have the right
within two years following the date of death to exercise the Optionee’s vested
Options.  For the purpose of this Agreement, “Transferee” shall mean a person to
whom such shares are transferred by will or by the laws of descent and
distribution.


(c)           If the Optionee becomes disabled while an employee of the Company
within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, the
Optionee shall have the right within two years following the date the Optionee
ceases to perform services as an employee as a result of such disability to
exercise the Optionee’s vested options.


(d)           Notwithstanding anything contained in this Section 4, the Options
may not be exercised after the Expiration Date.


(e)           Any of the Options that were not vested immediately prior to
termination of employment shall terminate at that time.


For purposes of this Section 4 “Company” shall include subsidiaries and/or
affiliates of the Company.


5.           Profits on the Sale of Certain Shares; Redemption.  If any of the
events specified in Section 3(c) of this Agreement occur within one year
following the date the Optionee last performed services as an employee of the
Company or such longer period required by any written employment agreement (the
“Termination Date”), all profits earned from the sale of the Company’s
securities, including the sale of shares of common stock underlying this Option,
during the two-year period commencing one year prior to the Termination Date
shall be forfeited and immediately paid by the Optionee to the
Company.  Further, in such event, the Company may at its option redeem shares of
common stock acquired upon exercise of this Option by payment of the exercise
price to the Optionee.  To the extent that another written agreement with the
Company extends the events in Section 3(c) beyond one year following the
Termination Date, the two-year period shall be extended by an equal number of
days.  The Company’s rights under this Section 5 do not lapse one year from the
Termination Date but are a contract right subject to any appropriate statutory
limitation period.
 
 
 
 
3

--------------------------------------------------------------------------------

 


6.           Method of Exercise.  The Options shall be exercisable by a written
notice which shall:


(a)           state the election to exercise the Options, the number of shares
to be exercised, the person in whose name the stock certificate or certificates
for such shares of common stock is to be registered, address and social security
number of such person (or if more than one, the names, addresses and social
security numbers of such persons);


(b)           if applicable, contain such representations and agreements as to
the holder’s investment intent with respect to such shares of common stock as
set forth in Section 11 hereof;


(c)           be signed by the person or persons entitled to exercise the
Options and, if the Options are being exercised by any person or persons other
than the Optionee, be accompanied by proof, satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Options;


(d)           be accompanied by full payment of the exercise price by tender to
the Company of an amount equal to the Exercise Price multiplied by the number of
underlying shares being purchased either in cash, by wire transfer, or by
certified check or bank cashier’s check, payable to the order of the Company;
and


(e)           be accompanied by payment of any amount that the Company, in its
sole discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.


The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.


7.           Sale of Shares Acquired Upon Exercise of Options.  If the Optionee
is an officer (as defined by Section 16(b) of the Securities Exchange Act of
1934 (“Section 16(b)”)) or a director of the Company, any shares of the
Company’s common stock acquired pursuant to the Options cannot be sold by the
Optionee until at least six months elapse from the Grant Date except in case of
death or disability or if the grant was exempt from the short-swing profit
provisions of Section 16(b).


8.           Adjustments.  Upon the occurrence of any of the following events,
the Optionee’s rights with respect to the Options shall be adjusted as
hereinafter provided unless otherwise specifically provided in a written
agreement between the Optionee and the Company relating to such Options:


(a)           If the shares of common stock shall be subdivided or combined into
a greater or smaller number of shares or if the Company shall issue any shares
of its common stock as a stock dividend on its outstanding common stock, the
number of shares of common stock deliverable upon the exercise of the Options
shall be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made in the exercise price per share to reflect such
subdivision, combination or stock dividend.
 
 
 
4

--------------------------------------------------------------------------------

 


(b)           If the Company is to be consolidated with or acquired by another
entity pursuant to an acquisition, the Board of any entity assuming the
obligations of the Company hereunder (the “Successor Board”) shall either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the shares then subject to such Options the
consideration payable with respect to the outstanding shares of common stock in
connection with the acquisition; or (ii) terminate all Options in exchange for a
cash payment equal to the excess of the fair market value of the shares
underlying the Options over the exercise price thereof.


(c)           In the event of a recapitalization or reorganization of the
Company (other than a transaction described in Section 8(b) above) pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of common stock, the Optionee upon exercising
Options shall be entitled to receive for the purchase price paid upon such
exercise, the securities the Optionee would have received if the Optionee had
exercised the Options prior to such recapitalization or reorganization.


(d)           Except as expressly provided herein, no issuance by the Company of
shares of common stock of any class or securities convertible into shares of
common stock of any class shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares underlying the
Options.  No adjustments shall be made for dividends or other distributions paid
in cash or in property other than securities of the Company.


(e)           Under this Section 8, no fractional shares shall be issued and the
Optionee shall receive from the Company cash in lieu of such fractional shares.


(f)           The Board or the Successor Board shall determine the specific
adjustments to be made under this Section 8, and its determination shall be
conclusive.  If the Optionee receives securities or cash in connection with a
corporate transaction described in Section 8(a), (b) or (c) above as a result of
owning such restricted common stock, such securities or cash shall be subject to
all of the conditions and restrictions applicable to the restricted common stock
with respect to which such securities or cash were issued, unless otherwise
determined by the Board or the Successor Board.


9.           Necessity to Become Holder of Record.  Neither the Optionee, the
Optionee’s estate, nor any Transferee shall have any rights as a shareholder
with respect to any of the shares underlying the Options until such person shall
have become the holder of record of such shares.  No cash dividends or cash
distributions, ordinary or extraordinary, shall be provided to the holder if the
record date is prior to the date on which such person became the holder of
record thereof.
 
 
 
5

--------------------------------------------------------------------------------

 


10.           Reservation of Right to Terminate Relationship.  Nothing contained
in this Agreement shall restrict the right of the Company to terminate the
relationship of the Optionee at any time, with or without cause.  The
termination of the relationship of the Optionee by the Company, regardless of
the reason therefor, shall have the results provided for in Sections 3 and 4 of
this Agreement.


11.           Conditions to Exercise of Options.  If a Registration Statement on
Form S-8 (or any other successor form) is not effective as to the shares of
common stock issuable upon exercise of the Options, the remainder of this
Section 11 is applicable as to federal law.  In order to enable the Company to
comply with the Securities Act of 1933 (the “Securities Act”) and relevant state
law, the Company may require the Optionee, the Optionee’s estate, or any
Transferee as a condition of the exercising of the Options granted hereunder, to
give written assurance satisfactory to the Company that the shares subject to
the Options are being acquired for such person’s own account, for investment
only, with no view to the distribution of same, and that any subsequent resale
of any such shares either shall be made pursuant to a registration statement
under the Securities Act and applicable state law which has become effective and
is current with regard to the shares being sold, or shall be pursuant to an
exemption from registration under the Securities Act and applicable state law.


The Options are further subject to the requirement that, if at any time the
Board shall determine, in its discretion, that the listing, registration, or
qualification of the shares of common stock underlying the Options upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with the issue or purchase of shares underlying the Options, the
Options may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected.


12.           Transfer.  No transfer of the Options by the Optionee by will or
by the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the letters testamentary or such other evidence as the Board may deem
necessary to establish the authority of the estate and the acceptance by the
Transferee or Transferees of the terms and conditions of the Options.


13.           Duties of the Company.  The Company will at all times during the
term of the Options:


(a)           Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;


(b)           Pay all original issue taxes with respect to the issuance of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith;


(c)           Use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable thereto.
 
 
 
 
6

--------------------------------------------------------------------------------

 


14.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


15.           Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Palm Beach County, Florida (unless
the parties agree in writing to a different location), before a single
arbitrator in accordance with the rules of the American Arbitration Association
then in effect.  The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.


16.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.


17.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, or by facsimile delivery as follows:


 

  The Optionee:  Michael Hull                             The Company:  GelTech
Solutions, Inc.       1460 Park Lane South, Suite 1       Jupiter, FL 33458    
  Attention: Michael Cordani       Facsimile: (561) 427-6182             with a
copy to: Michael D. Harris, Esq.       Harris Cramer LLP       3507 Kyoto
Gardens Drive, Suite 320       Palm Beach Gardens, FL 33410      
Facsimile:  (561) 659-0701  

 
or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.


18.           Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney’s fee, costs and expenses.
 
 
 
 
7

--------------------------------------------------------------------------------

 


19.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of the State of Delaware
without regard to choice of law considerations.


20.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against whom enforcement or the change, waiver discharge or termination
is sought.


21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


22.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


23.           Stop-Transfer Orders.


(a)           The Optionee agrees that, in order to ensure compliance with the
restrictions set forth in this Agreement, the Company may issue appropriate
“stop transfer” instructions to its duly authorized transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(b)           The Company shall not be required (i) to transfer on its books any
shares of the Company’s common stock that have been sold or otherwise
transferred in violation of any of the provisions of the Agreement or (ii) to
treat the owner of such shares of common stock or to accord the right to vote or
pay dividends to any purchaser or other Transferee to whom such shares of common
stock shall have been so transferred.


[Signature Page to Follow]
 
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.
 

WITNESSES:     GELTECH SOLUTIONS, INC.                      
 
   By:  
 
 
 
   
Michael Cordani
 
 
   
Chief Executive Officer
                            OPTIONEE:                                      
Michael Hull  



 



9
 
 
 